Citation Nr: 0210409	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  96-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected deviated nasal septum.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel  



INTRODUCTION

The veteran had active service from March 1943 to June 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 1997.  

The record indicates the veteran canceled his hearing 
scheduled in August 1997 before a Member of the Board.  

The Board remanded the case to the RO for additional 
development of the record in March 1998, October 1999 and 
August 2000.  

In correspondence received by the Board in February 2002, the 
veteran appears to raise the issues of service connection for 
a variety of medical conditions.  As the matter has not been 
fully developed for appellate review, these matters referred 
to the RO for clarification and any further development as 
may be necessary.  


FINDINGS OF FACT

1.  Neither version of the regulations for rating diseases of 
the nose and throat is advantageous to the veteran.  

2.  The veteran's service-connected deviated nasal septum is 
not shown to be productive of more than slight deformity or 
more than 50 percent obstruction of the left nostril and any 
obstruction of the right nostril; marked interference with 
breathing is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected deviated nasal septum have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.97 including Diagnostic Code 
6502 (effective prior to and as of Oct. 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
Remands.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  



II.  Evaluation of the Service-Connected Deviated Nasal 
Septum


A.  Factual Background 

A careful review of the service medical records shows that 
the veteran was involved in a motor vehicle accident as a 
passenger and sustained multiple lacerations to his face.  
The x-ray studies revealed fractures of the nasal septum, 
possibly through the posterior walls of the antra.  

At a VA examination in February 1995, the veteran complained 
that he could not lie on his left side because his nose would 
close up.  An examination of the nose and sinuses was shown 
to be within normal limits.  

The testimony of the veteran at a hearing at the RO before a 
Hearing Officer in April 1997 was to the effect that his nose 
would close up when he lay down to sleep and that he must 
sleep on his back.  

The veteran also testified that he had trouble breathing when 
he had a cold and found himself breathing through his mouth 
quite often.  

In March 1998 and in October 1999, the Board remanded the 
case to the RO for further examination of the veteran and for 
consideration of both old and new rating criteria.  

A report of a VA contract examination in January 2000 
revealed no septal deviation or congestion of the nose at 
that time, with both sides of the nose being open.  

In August 2000, the Board remanded the case to the RO for 
another examination of the veteran.  
 
The veteran underwent a VA examination in September 2001.  He 
reported that his nose would stuff up at night or when he was 
lying down.  The veteran reported taking medications for 
allergies, but did not take anything for his nose. The 
veteran also reported having difficulty breathing through his 
nose at night.  

The veteran did not have any thick, foul smelling discharge 
from his nose and was able to communicate by speech and 
whisper without problems.  He reported having frequent 
allergy problems; he had no sinus problems or sinus 
headaches.  

The veteran did not use a respirator.  The examiner commented 
that any shortness of breath was not related to the veteran's 
nose.  

Upon examination, there was a deviation of the nasal septum 
to the left.  The x-ray studies revealed no fractures or 
osseous abnormalities.  Nasal spine of maxillae was intact 
and normal.  The diagnosis was that of left deviated nasal 
septum with nasal obstruction, left nostril.  

It was the opinion of the examiner that the obstruction in 
the left nostril was less than 50 percent and there was no 
obstruction in the right nostril.  The examiner also 
commented that there was no marked interference with 
breathing space.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Service connection has been established for the condition of 
the veteran's nasal septum, effective in October 1993.  The 
RO assigned a noncompensable rating.  

The regulations for evaluation of diseases of the nose and 
throat were revised, effective on October 7, 1996.  61 Fed. 
Reg. 46728 (Sept. 5, 1996).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation requires that the deflection produce 
marked interference with breathing space.  38 C.F.R. § 4.97, 
Diagnostic Code 6502, effective prior to October 7, 1996.  

Under the revised rating criteria, a 10 percent rating is 
warranted for traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502, effective as of October 7, 1996.  

Here, the most recent medical examination shows that the 
veteran reported that his nose would become stuffed when he 
lay down and that he experienced difficulty breathing through 
his nose at night and when he had a cold.  

However, the examiner noted that the left nostril was 
obstructed, but less than 50 percent.  There was no 
obstruction of the right nostril.  

While there is a slight deviation of the nasal septum to the 
left, the evidence does not show that this condition produces 
marked interference with breathing space or 50 percent 
obstruction of both nasal passages.  

These results and those of the prior examination in the 
Board's opinion are reflective of only slight symptoms and do 
not support the assignment of a compensable rating under 
either set of rating criteria under Diagnostic Code 6502.  

The medical evidence does not indicate the presence of 
complete obstruction of either nostril.  

In this regard the preponderance of the evidence is against 
the claim.  Thus the benefit of the doubt cannot be applied.  
38 U.S.C.A. § 5107.  

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board finds that such 
circumstances are neither shown nor alleged.  

Accordingly, the Board finds that the veteran's present 
disability picture does not supports the assignment of a 
compensable rating for the service-connected disability.  




ORDER

An increased (compensable) rating for the service-connected 
deviated nasal septum is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

